Citation Nr: 1704280	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder strain.

2.  Entitlement to increases in the "staged" ratings assigned for service-connected posttraumatic stress disorder (PTSD), currently evaluated at 30 percent, prior to May 28, 2009; 50 percent from August 1, 2009, to July 4, 2013; and 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Valerie D. Metrakos, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to June 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, continued the initial 30 percent rating assigned for PTSD, continued a 10 percent rating previously assigned for left shoulder strain, and denied TDIU.  (A prior August 2009 rating decision granted a temporary 100 percent rating for PTSD from May 28, 2009, through July 31, 2009, and that period is not under appeal).  An interim November 2011 rating decision granted an increased 20 percent rating for left shoulder strain, effective November 25, 2009 (the date of the Veteran's claim for increase).  An interim April 2014 rating decision granted staged ratings for PTSD as noted on the preceding page.  The Veteran's claims file is now in the jurisdiction of the Huntington, West Virginia, RO.

(The Board notes that the Veteran did not file a notice of disagreement with that portion of the March 2010 rating decision that denied entitlement to TDIU.  However, a claim for TDIU is inherent in any claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the matter of entitlement to TDIU was readjudicated in the March 2015 supplemental statement of the case.  Consequently, the Board has jurisdiction to consider the matter.)

In his January 2012 substantive appeal, the Veteran requested a videoconference hearing with a member of the Board.  Such hearing was scheduled for December 2016.  In November 2016 correspondence, the Veteran (through his attorney) withdrew his hearing request.
   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran appears to be receiving on-going treatment for his service-connected disabilities.  Records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase and must be obtained on remand.  The Board notes that records of VA treatment are constructively of record.

Left Shoulder

The clinical record is not clear as to the precise nature of the Veteran's service-connected left shoulder disability.  On February 2011 VA examination, the examiner referenced November 2008 MRI results noting findings consistent with bursitis; the February 2011 VA examiner diagnosed left shoulder acromioclavicular joint arthritis.  However, the October 2012 VA examiner, citing to unremarkable x-ray findings, concluded (without addressing the February 2011 examination report) that the only relevant diagnosis was arthralgia, claimed as strain.

Additionally, the Veteran has asserted that his service-connected left shoulder disability has a neurological component that has not been considered as part of the rating currently assigned.  (See, e.g., October 2011 correspondence from the Veteran's attorney.)  Prior VA neurological examinations have not clearly addressed this contention.  

Remand is required for an examination to clarify the nature of the Veteran's service-connected disability and resulting functional limitations.  


PTSD

A letter from the Veteran's treating VA staff psychologist (dated October 2009) suggests that the Veteran's polysubstance abuse is secondary to his service-connected PTSD.  If such is the case, the record suggests that the Veteran experiences additional (at times significant) impairment as a result of his polysubstance abuse, which could form the basis for increases in the "staged" ratings currently assigned.  

Additionally, several of the prior examination reports of record lack clarity.  For example, on July 2013 VA examination, the examiner opined that the Veteran's overall impairment was manifested by no more than occupational and social impairment with occasional decreased in work efficiency (i.e., consistent with a 10 percent rating), yet characterized the Veteran's PTSD as "severe" and identified (without further explanation) several symptoms consistent with a 70 percent rating.  Additionally, on March 2016 VA examination for traumatic brain injury (TBI), the examiner opined that the Veteran has headaches that are a symptom of his PTSD; notably, headaches are not contemplated under the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130.  

Finally, it is not clear from the record which symptoms are attributed to the Veteran's PTSD and which are attributed to his TBI.  (Compare March 2016 VA examination report (attributing cognitive issues to TBI and all others to PTSD) with March 2016 rating decision (addressing symptoms such as memory loss, impaired judgment, disorientation, and insomnia in the context of the TBI rating assigned.))

On remand, the Veteran should be scheduled for a psychiatric examination to evaluate the severity of his PTSD throughout the period on appeal, to include considering whether his service-connected PTSD encompasses his diagnosed polysubstance abuse and distinguishing, to the extent possible, symptoms of PTSD from those related to TBI.


TDIU

The matter of entitlement to TDIU must be remanded as inextricably intertwined with the matters addressed above.  In addition, the Veteran asserts that, although he is employed, such employment is under "sheltered" conditions and should be considered no more than marginal.  (See, e.g., November 2013 correspondence from the Veteran's attorney.)  Consequently, if the ordered VA examinations, above, do not, by themselves, establish unemployability, the Board finds that a vocational assessment will be necessary to determine whether training for employment within the Veteran's capability (due to service-connected disability) is feasible in light of his education and experience.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for his service-connected disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for examination by an orthopedist (with neurological consult if deemed necessary) to determine the nature and severity of his service-connected left shoulder disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to each disability, to include any functional impairment due to neurological disability, if such is related to (caused or aggravated by) the service-connected left shoulder disability (aggravation means the disability increased in severity beyond its natural progression).  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

In responding, the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records, and address any discrepancies in the diagnosed disability (e.g., bursitis and arthritis found on February 2011 VA examination and arthralgia on October 2012 VA examination.  If there are orthopedic or neurologic symptoms present which are unrelated to the service-connected left shoulder disability (and unrelated to his military service), the examiner should attempt to differentiate the symptomatology due to the service-connected disability from that due to the non-service-connected condition(s) (e.g., carpal tunnel syndrome).  If this is not feasible, that should be so stated, with an explanation provided.

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a) Opine (with explanation that cites to supporting factual data/medical literature) whether the Veteran's alcohol/substance abuse is secondary to/a symptom of his PTSD or a primary entity. 

(b) Identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 30, 50, or 70 percent (or any other symptoms of similar gravity), as applicable based on the "staged" ratings currently assigned.  The examiner should specifically address whether headaches are a symptom of the Veteran's PTSD.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).
 
(c) To the extent possible, distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected PTSD and any associated solely with TBI or non-service-connected disability (to include alcohol and substance abuse, if such is found to not be a symptom of PTSD). 

The examiner must include rationale with all opinions.

4.  If and only if the VA examinations ordered above do not, by themselves, support a finding of unemployability (throughout the appeal period), the AOJ should then arrange for an assessment of the Veteran's employability by a VA vocational specialist.  Based on review of the entire record and interview of the Veteran, the specialist should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education and occupational experience, but not the effects of age and any non-service-connected disabilities.  The specialist should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

The VA vocational specialist should provide the rationale and reasoning for the opinion offered, to include addressing whether the Veteran is capable of working outside a sheltered environment.

5.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




